Per Curiam.
At the conclusion of all the evidence, defendant stated to the court: “I don’t see how I can be guilty when Mr. Pender-grass helped load the pony on the truck.” Mindful that defendant was not represented by counsel, the Attorney General concedes, and we think properly so, that defendant’s said statement should be treated as a demurrer to the evidence and motion for judgment as in case of nonsuit. Moreover, the Attorney General concedes, and we agree, that the evidence, when considered in the light most favorable to the State, was insufficient to support a finding that, when defendant obtained possession of the pony from Pendergrass, this constituted a taking of the pony by defendant with felonious intent. Hence, the judgment of the court below is reversed.
Reversed.